UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2012 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-15641 California First National Bancorp (Exact name of registrant as specified in charter) California 33-0964185 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18201 Von Karman, Suite 800 Irvine, California 92612 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (949) 255-0500 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities andExchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso No þ The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, as of February 8, 2013 was 10,447,227. CALIFORNIA FIRST NATIONAL BANCORP INDEX PAGE NUMBER PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - December 31, 2012 and June 30, 2012 3 Consolidated Statements of Earnings - Three and six months ended December 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Three and six months ended December 31, 2012 and 2011 5 Consolidated Statements of Cash Flows – Six months ended December 31, 2012 and 2011 6 Consolidated Statement of Stockholders’ Equity – Six months ended December 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 8-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25-26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 Signature 27 FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements. Forward-looking statements include, among other things, the information concerning our possible future consolidated results of operations, business and growth strategies, financing plans, our competitive position and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by forward-looking words such as “anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “plan”, “may”, “should”, “will”, “would”, “project” and similar expressions. These forward-looking statements are based on information currently available to us and are subject to inherent risks and uncertainties, and certain factors could cause actual results to differ materially from those anticipated. Particular uncertainties arise from the behavior of financial markets, including fluctuations in interest rates and securities prices, from unanticipated changes in the risk characteristics of the lease and loan portfolio, the level of defaults and a change in the provision for credit losses, and from numerous other matters of national, regional and global scale, including those of a political, economic, business, competitive or regulatory nature. Forward-looking statements speak only as of the date made. The Company undertakes no obligations to update any forward-looking statements.Management does not undertake toupdate our forward-looking statements to reflect events or circumstances arising after the date on which they are made. CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED BALANCE SHEETS (thousands, except for share amounts) December 31, June 30, (Unaudited) ASSETS Cash and due from banks $ $ Investments Securities available-for-sale Receivables Property acquired for transactions in process Leases and loans: Net investment in leases Commercial loans Allowance for credit losses ) ) Net investment in leases and loans Net property on operating leases Income taxes receivable Other assets Discounted lease rentals assigned to lenders $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable $ $ Accrued liabilities Demand and savings deposits Time certificates of deposit Lease deposits Non-recourse debt Deferred income taxes, net Commitments and contingencies Stockholders' equity: Preferred stock; 2,500,000 shares authorized; none issued - - Common stock; $.01 par value; 20,000,000 shares authorized; 10,447,227 (December 2012) and 10,433,684 (June 2012) issued and outstanding Additional paid in capital Retained earnings Accumulated other comprehensive income, net of tax $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (thousands, except for per share amounts) Three months ended December 31, Six months ended December 31, Direct finance and loan income $ Investment interest income Total direct finance, loan and interest income Interest expense Deposits Borrowings - 58 - Net direct finance, loan and interest income Provision for credit losses - - - Net direct finance, loan and interest income after provision for credit losses Non-interest income Operating and sales-type lease income Gain on sale of leases and leased property Realized gain on securities available-for-sale 14 56 14 56 Other fee income Total non-interest income Non-interest expenses Compensation and employee benefits Occupancy Professional services Other Total non-interest expenses Earnings before income taxes Income taxes Net earnings $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average common shares outstanding Diluted common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands) Three months ended December 31, Six months ended December Net earnings $ Other comprehensive income (loss) : Unrealized (losses)/gains on securities available-for-sale ) ) ) Reclassification adjustment of realized gain included in net income on securities available-for-safe ) Tax effect ) Total other comprehensive (loss)/income ) ) ) Total comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 5 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended, December, CASH FLOWS FROM OPERATING ACTIVITIES: Net Earnings $ $ Adjustments to reconcile net earnings to cash flows provided by (used for) operating activities: Provision for credit losses - Depreciation and net amortization (accretion) ) ) Stock-based compensation expense 2 - Gain on sale of leased property and sales-type lease income ) ) Net gain recognized on investment securities ) ) Deferred income taxes, including income taxes payable ) ) Decrease in income taxes receivable Net (decrease) increase in accounts payable and accrued liabilities ) Other, net ) Net cash (used for) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in leases, loans and transactions in process ) ) Payments received on lease receivables and loans Proceeds from sales of leased property and sales-type leases Purchase of investment securities - ) Pay down on investment securities Proceeds from sale of investment securities Net decrease in other assets 61 Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in time certificates of deposit ) Net increase (decrease) in demand and savings deposits ) Net decrease in short-term borrowings - ) Dividends to stockholders ) ) Proceeds from exercise of stock options 35 Net cash provided by (used for) financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Decrease in lease rentals assigned to lenders and related non-recourse debt $ ) $ ) Estimated residual values recorded on leases $ ) $ ) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Net cash paid during the six month period for: Interest $ $ Income Taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (in thousands, except for share amounts) Shares Amount Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income Total Six months ended December 31, 2011 Balance, June 30, 2011 $ Net earnings - Other comprehensive income (loss) - ) ) Shares issued - Stock options exercised - 35 - - 35 Dividends declared - - - ) - ) Balance, December 31, 2011 $ Six months ended December 31, 2012 Balance, June 30, 2012 $ Net earnings - Other comprehensive income (loss) - Shares issued - Stock options exercised - - - Stock based compensation expense - - 2 - - 2 Dividends declared - - - ) - ) Balance, December 31, 2012 $ The accompanying notes are an integral part of these consolidated financial statements. 7 CALIFORNIA FIRST NATIONAL BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of California First National Bancorp (the “Company”) and its subsidiaries California First National Bank (“CalFirst Bank” or the “Bank”) and California First Leasing Corporation (“CalFirst Leasing”) have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The financial statements should be read in conjunction with the financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended June 30, 2012. The material under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is written with the presumption that the readers have read or have access to the 2012 Annual Report on Form 10-K, which contains Management’s Discussion and Analysis of Financial Condition and Results of Operations as of June 30, 2012 and for the year then ended. In the opinion of management, the unaudited financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the balance sheet as of December 31, 2012 and the statements of earnings, comprehensive income, cash flows and stockholders’ equity for the periods presented. The results of operations for the three and six month periods ended December 31, 2012 are not necessarily indicative of the results of operations to be expected for the entire fiscal year ending June 30, 2013. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In December 2011, the FASB issued ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (ASU 2011-11). The amendments in ASU 2011-11 require the disclosure of information on offsetting and related arrangements for financial instruments to enable users of its financial statements to understand the effect of those arrangements on its financial position. Amendments under ASU 2011-11 will be applied retrospectively for fiscal years, and interim periods within those years, beginning after January 1, 2013.Adoption of this update will not have a material impact on the consolidated financial statements. NOTE 3 – STOCK-BASED COMPENSATION At December 31, 2012, the Company has one stock option plan, which is more fully described in Note 14 in the Company’s 2012 Annual Report on Form 10-K. During the first quarter of fiscal 2013 the Company issued a grant for 10,000 shares. Pursuant to ASC Topic 718, “Compensation – Stock Compensation” (“ASC 718”) compensation expense is recognized over the requisite service period using the fair-value based method for all new awards calculated at the grant dateAs allowed per ASC 718, the fair value of this grant is estimated on the grant date using the Black-Scholes option pricing model with these assumptions: Risk free interest rate % Option life (in years) 10 Dividend yield % Volatility % During the six months ended December 31, 2012, the Company recognized pre-tax stock-based compensation expense of $2,000 compared to none recognized during the first six months of fiscal 2012. As of December 31, 2012, approximately $21,000 of total unrecognized compensation expense related to unvested shares is expected to be recognized over the next 55 months. 8 The following table summarizes the stock option activity for the periods indicated: For the six months ended December 31, 2012 December 31, 2011 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Options outstanding at beginning of period $ $ Exercised ) ( 2,886
